Citation Nr: 1545313	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial rating in excess of 30 percent disabling, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected-disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania, which pertained to the Veteran's posttraumatic stress disorder, and an August 2012 rating decision from the Philadelphia RO which pertained to the Veteran's right knee disability.

The Veteran was scheduled for a videoconference hearing at the Philadelphia RO in September 2015.  The record reflects that the Veteran did not show up for the hearing.  Therefore, the Board will consider his request to be withdrawn and proceed to adjudicate the appeal.  38 C.F.R. § 20.704(d) (2015).    


FINDINGS OF FACT

1.  The earliest clinical evidence of right knee pain is more than two decades after separation from service.

2.  The most competent credible evidence of record is against a finding that the Veteran has a right knee disability causally related to, or aggravated by, service.

3.  The Veteran's PTSD has been manifested by complaints of anxiety,  suspiciousness, recurrent distressing dreams, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  

4.  The competent and credible evidence is against a finding that that Veteran's  PTSD symptoms result in total occupational and social impairment, occupational and social impairment with deficiencies in most areas, or occupational and social impairment with reduced reliability and productivity.

5.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and/or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in March 2011.  

The rating issue on appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes VA examination reports specific to the Veteran's PTSD in May 2012 and his right knee in August 2012.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports contain findings necessary to determine whether service connection or an increased rating is warranted.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  Adequate rationale has been provided.  

The Board notes that the Veteran has provided conflicting statements regarding the receipt of Social Security Administration (SSA) benefits.  Specifically, when he filed his claim in August 2011, the Veteran noted that the only source of income he received was from SSA totaling $985.  Prior to filing his claim, the Veteran reported to a health care provider in June 2011 that he was unemployed on disability.  In May 2011, the Veteran reported to a health care provider that he did not receive any retirement or disability income from SSA, but rather a non-service connected pension totaling $985 per month.  And in a December 2009 housing application, the Veteran reported a monthly pension of $985.  In its review of the claims folder, the Board located a July 2012 VETSNET compensation and pension award which reflects a monthly pension award of $985 effective December 2008 with a subsequent increase to $1,021 in December 2011.  The Board finds this document consistent with the Veteran's reported only source of income, and finds that a remand for SSA records is not warranted, as it is evident that the Veteran's income is from VA, and not SSA, and there is no competent credible indication that SSA has pertinent records with regard to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Rating Disabilities in General  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505 (2007).

Pertinent Schedular Criteria for Rating Mental Disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Total disability evaluation based on individual unemployability due to service connected-disability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet.App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for a Knee Disability

An element of a service connection claim is evidence of a current disability.  An August 2012 VA examination report reflects the Veteran was diagnosed with a right knee strain and arthritis of the right knee.  The Board notes that a previous VA examination conducted in August 1999 for pension purposes noted degenerative joint disease (DJD) in the Veteran's right knee.  Furthermore, the post-service clinical records reflect consistent complaints of right knee pain from September 1998 through March 2012.  See CAPRI records.  Accordingly, the Board finds the first element, evidence of a current disability, has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran avers that his knee disability is a result of a fall injury in service in 1971.  

Service treatment records reflect the Veteran sought treatment in October 1970 for pain in the posterior of both legs.  The Veteran noted the pain was greatest behind the knees.  The record reflects the examiner did not see any objective signs of pain.  The STRs reflect the Veteran sought treatment approximately 18 additional times following the visit for leg pain and prior to separation from service in January 1972.  The record reflects those visits include complaints of a swollen left thumb, back pain, x-rays of the spine, chest, and ribs, a cough, dizziness, athlete's foot, diarrhea, stomach cramps and vomiting, and numerous visits related to shaving irritation of the face.  In total, the Veteran served another 13 months, including a year of foreign service, with no further indication or complaints of knee pain.  The Board finds it would have been reasonable that had the Veteran been suffering additional or continuous knee pain during that time, he would have sought treatment for such, as he did for the other complaints noted above.  Furthermore, the Veteran's separation examination report reflects normal lower extremities and the Veteran specifically denied painful or swollen joints, cramps in the legs, arthritis or bursitis, "trick" or locked knee, and bone, joint, or other deformity.  See December 1971 Report of Medical Examination; See also December 1971 Report of Medical History.  The Veteran did, however, provide positive responses to six categories, including recurrent back pain and recent weight gain.  Thus, the Board finds the symptoms of knee and leg pain in the October 1970 STR to be acute and transitory.

A final element of a claim for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The first clinical evidence of a knee disability following separation from service is more than 25 years after separation.  A September 1998 emergency room record reflects that the Veteran was treated for right knee pain which he reported had been present for several months.  The record reflects the Veteran was involved in a motor vehicle accident several years prior which resulted in a knee contusion that resolved without treatment.  The Veteran explained that over the previous six months, he experienced increasingly frequent intermittent swelling and pain on flexion and weight bearing.  The Veteran explained that he had not used medication or sought treatment for such symptoms.  The certified nurse practitioner concluded that the Veteran had probable DJD of the right knee.  

In a follow-up examination in October 1998, the Veteran explained that he was suffering from bilateral knee pain which started in April 1998, more than two decades after separation from service.  The Veteran denied trauma but admitted to weight gain.  The Veteran explained that the pain came on gradually and now he walks with a cane.  The nurse practitioner assessed probable DJD in both knees that has been aggravated by weight gain.  (The October 1998 report reflects the Veteran was approximately five feet, eight inches tall, and weighed 300 pounds.)

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet.App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

As noted above, the Veteran underwent a VA examination pertaining to his right knee disability in August 2012.  The examiner conducted an examination on the Veteran, recorded the Veteran's history, and reviewed the claims file.  At the examination, the Veteran reported that he suffered a fall injury in service and that his knee condition has worsened ever since.  The Veteran denied undergoing any surgeries for his knee.  The Veteran explained he has difficulty standing for one hour, walking half an hour, going up and down steps, and squatting.  The examiner noted a May 2009 x-ray that showed arthritis in the knee and noted the Veteran has a moderate antalgic gate, uses a brace, and occasionally uses a cane for support when walking.  The examiner also noted the Veteran is 5 feet, 8 inches tall, and weighs 332 pounds.  Ultimately, the examiner opined that the arthritis in the Veteran's right knee was not traumatic based on a review of the claims file, the physical examination, the Veteran's provided discharge history, and the discharge examination, which revealed no evidence of a right knee condition upon his military discharge.  The examiner concluded that the Veteran's "current right knee condition is not caused by or a result of the Veteran's military service."  See August 2012 VA Examination report.  

The Board has reviewed the Veteran's assertions regarding the chronology and etiology of his knee disability and finds the Veteran less than credible.  As noted above, during his 2012 VA Examination, the Veteran claimed his knee disability originated from a fall in service.  However, in 1999, the Veteran explained that he injured his knees and back from the constant lifting and straining associated with lifting heavy objects in his work following separation from service.  See August 1999 VA Examination for pension purposes.  The Veteran explained that following service, he worked for approximately two years as a laborer in a factory, two years at a farm, and then 18 years at a fixture store refinishing and restoring commercial equipment.  See May 2012 VA examination.  

The Veteran is competent to report symptoms such as aches, fatigue, weakness, and instability in his knee.  But he has not been shown to have the experience, training, or education to render a competent medical opinion regarding the etiology of his knee disability, especially in light of his work history of more than two decades as a laborer, his body habitus, and the fact that he denied knee problems upon separation from service.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011) (indicating the determination of whether lay versus medical evidence is needed to substantiate a claim is dependent on the condition being claimed and made on an individual, case-by-case, basis).  The claims file does not contain any competent and credible evidence that the Veteran's right knee disability is related to or the result of an event in service.  The Board finds that the competent and credible medical evidence and analysis from a licensed medical professional are more probative than lay statements with regard to the etiology of the Veteran's knee disability.  Harvey v. Brown, 6 Vet.App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board realizes that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, although such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this present case, however, not only is there a lack of clinical documents pertaining to a right knee disability prior to 1998, but the Veteran specifically denied such upon separation, and has reported the onset as post service and due to post service factors such as the lifting and straining associated with lifting heavy objects at work.

As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Increased Rating - PTSD

The Veteran's service-connected PTSD is evaluated as 30 percent disabling from August 17, 2011. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet.App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318  (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio at 118. 

The Board has reviewed the entire claims file and has referenced the pertinent clinician records in parentheses which discuss the relevant symptoms.  The Board has considered all the clinical records, to include those immediately prior to the rating period on appeal as the history of the disability is for consideration.  The Board has noted below, in parentheses, the dates of the VA clinical records which support its findings.

The Board has initially considered whether a 100 percent rating is warranted for any period on appeal, but finds that it is not.  A 100 percent rating would be warranted if the Veteran had total occupational and social impairment.  The evidence of record does not support such a finding.  The evidence reflects that Veteran was oriented in all spheres (September 2013, August 2013, and May 2011) and was appropriately dressed and groomed (August 2013, March 2012, and May 2011).  The Veteran reports positive family involvement (August 2013).  The record reflects the Veteran socializes with neighbors from his porch, shops and cooks for himself, and has some family contact (August 2013), although he has noted that he avoids some family contacts which stress him (August 2013).  The Veteran indicated he has a supportive network of friends, social, or peer group connections (May 2011), and that he maintains contact with his children and grandchildren (August 2013).  In May 2011, the Veteran reported he had a girlfriend but also maintains good relationships with the women that are the mothers of his children (May 2011).  The Veteran noted that his hobbies are watching television, playing cards and games, and fishing (May 2011).  He described his strengths as patience and trust (May 2011).  The above evidence is against a finding of total social impairment.    

Depression screens conducted during clinical visits were negative in July 2013 and May 2012.  The Veteran denied depression in July 2013 and May 2011.  A PTSD screen conducted during a May 2011 clinical visit was negative.  Furthermore, a separate assessment by a registered nurse in May 2011 reflects a negative assessment for the following disorders: military related PTSD, non-military related PTSD, affective disorder (including depression), anxiety disorder, adjustment disorder, and any other psychotic disorder.   

The Veteran underwent a VA examination for PTSD in May 2012.  The examiner reviewed the claims folder and interviewed the Veteran.  The Veteran reported a disrupted housing history over the past year which included an eviction from his apartment as well as living with his sister and later his niece.  The Veteran reported being married for five to six years after separating from service, but did explain that he tended to isolate from friends and family.  He reported feeling like "something was going to happen to him" due to his experiences in Vietnam.  Although he never married again after separating from his wife, the Veteran reported having a total of 11 children by seven different women.  The Veteran reported having one close friend, but indicated he "does not have a bunch of friends" that he is engaged with.  He reports spending significant time watching television, but does shower, brush his teeth, and change clothes on a daily basis.  He also reports eating three or four meals a day.  

The Veteran reported chronic sleep impairment, anxiety, suspiciousness, and hypervigilance.  The Veteran has reported recurrent distressing dreams of his stressor event, but reported that the symptoms have lessened since his return from Vietnam and over the years.  The report reflects the Veteran avoids thoughts and conversations associated with the event, has diminished interest in activities he used to enjoy such as baseball, horseback riding, and camping, significant isolation in varying degrees over the years, and a sense of a foreshortened future.

The May 2012 examination report reflects that the examiner, who considered all of the Veteran's reported symptoms, whether or not in the rating criteria, found that the Veteran's symptoms were best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, rather than total social and occupational impairment.  The assessment warrants no higher than a 30 percent disability rating. 

The Veteran's GAF scores have differed substantially, fluctuating between 40 and 61.  They have been noted to be 45 (August 2013), 61 (May 2012), 46 (May 2011), 40 (May 2011), and 54 (highest score in the year prior to May 2011).  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that the Veteran's May 2011 GAF scores were recorded upon entry to and exit from a drug rehabilitation treatment facility for a disability for which the Veteran is not service connected.  See May 2011 mental health discharge note; see also July 2012 rating decision.  Nonetheless, the Board finds that the Veteran's reported symptoms and findings on clinical examination are more probative than the GAF scores, which are highly divergent, despite similar reported symptoms.

The evidence does not reflect that the Veteran has gross impairment in thought processes or communication.  His thought processes have been rational and/or goal oriented.  He has also not been shown to have grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, occupational history, or own name. 

The Veteran has reported having suicide ideation during an August 2013 clinical visit, but has stated that he had no intent or plan.  He has also denied suicide ideation at times (July 2013, May 2012, and three separate May 2011 records).  He has denied homicidal ideation (May 2012 and three separate May 2011 records), but reported that he has threatened his brother-in-law and has had physical fights (August 2013).  While suicide and homicidal ideation are noted as examples of a symptoms which can cause occupational and social impairment in most areas, it has not been found to be so in this case.  No examiner has found that the Veteran is a persistent danger to himself or others or that his ideation causes deficiencies in most areas, or total impairment (two separate May 2011 records and May 2012).  

The above evidence, when taken as a whole, is against a finding of total occupational and social impairment.  The Board acknowledges the Veteran's report of some suicidal thoughts, sleep difficulties to include nightmares and problems falling asleep, irritability, anxiety, suspiciousness, and hypervigilance.  Nonetheless, his mental health symptoms do not cause total occupational and social impairment for any period on appeal.  He has been able to maintain relationships, physically care for himself, and has repeatedly presented as alert and oriented during clinical visits.  Thus, an increased rating to a 100 percent rating is not warranted for any period on appeal. 

The Board will next consider whether the Veteran's symptoms during the pendency of this appeal warrant a rating of 70 percent.  The Veteran would be entitled to a 70 percent rating if the evidence reflected that his symptoms caused occupational and social impairment, with deficiencies in most areas.  The Board has considered the symptoms listed as examples in the rating criteria.  The evidence does not support a finding of obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, or speech which is intermittently illogical, obscure, or irrelevant.  The Board has also considered other symptoms and the overall effect on the Veteran.  The Board finds an increased rating to a 70 percent rating is not warranted for any period on appeal because the evidence does not support a conclusion of deficiencies in most areas.

The Board will next consider whether the Veteran's symptoms during the pendency of this appeal warrant a rating of 50 percent.  The Veteran would be entitled to a 50 percent rating if the evidence reflected that his symptoms caused occupational and social impairment with reduced reliability and productivity.  The Board has considered the symptoms listed as examples in the rating criteria.  The evidence does not support a finding of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment; impaired abstract thinking.  The Board notes that the Veteran still maintains social relationships with his sisters and niece, the mothers of his children, his children, and his grandchildren.  The Board has considered other symptoms beyond the listed examples and has considered the overall effect on the Veteran.  The Board also notes, as explained below, that the Veteran reported difficulty maintaining his job due to his physical condition, but specifically denied that his PTSD symptoms forced him to quit working.  See May 2012 VA examination.  Thus, an increased rating to a 50 percent rating is not warranted for any period on appeal because the evidence is against a finding of reduced reliability and productivity.

The Board finds that the 30 percent rating throughout the pendency of this appeal adequately compensates the Veteran for his symptoms, to include his anxiety, suspiciousness, and chronic sleep impairment.

As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  See also Thun v. Peake, 22 Vet.App. 111 (2008).  

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted.  Id.

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet.App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

As noted above, the Veteran is service connected for PTSD, evaluated as 30 percent disabling as of August 17, 2011.  "[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad at 529.  

Based on the record, the Veteran is a high school graduate who last worked in 1997 as a laborer at a fixture restoration facility for approximately 18 years.  See May 2011 clinical record; See also May 2012 VA examination.  Prior to that, the Veteran worked two years on a farm and two years in a factory.  The Veteran reported that he left the factory job due to physical symptoms, not because of his PTSD symptoms.  Id.  The Veteran reported that he enjoyed the position at the farm, but the farm was forced to close.  And lastly, the Veteran reports he was forced to quit his job at the restoration facility due to his physical condition.  Id.  

There is no evidence of record that the Veteran's substantial gainful employment is related to his service-connected disability, namely PTSD.  Notably, the Veteran denied having any issues while employed that are secondary to his PTSD.  Id.  

The Board finds, based on the record as a whole, that the Veteran is not precluded from substantial gainful employment due to service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to a rating higher than 30 percent for PTSD is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


